                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN R. HOYE,                                  )
                                                 )
                Plaintiff,                       )                   2:18-CV-01012
                                                 )
          vs.                                    )              Judge Nora Barry Fischer
                                                 )
CAPT. MS FRANK,                                  )
                                                 )
                Defendant.                       )



NATHAN HOYE,                                     )
                                                 )
                Plaintiff,                       )                   2:18-CV-01348
                                                 )
          vs.                                    )              Judge Nora Barry Fischer
                                                 )
ALLEGHENY COUNTY JAIL,                           )
                                                 )
                Defendant.                       )




                                   MEMORANDUM ORDER

          The above two cases were referred to United States Magistrate Judge Cynthia Reed Eddy

for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A) and

(B), and Local Rule of Civil Procedure 72. In both cases, Plaintiff, Nathan Hoye, alleges that he

is being denied a “cellie” for discriminatory reasons in violation of his Eighth Amendment

rights.

          On October 22, 2018, the Magistrate Judge issued a Report in each case recommending

that the Motion for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied

the imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). Plaintiff was

                                                1
served with the Report and Recommendations at his listed address of record and advised that

written objections were due by November 8, 2018. On November 7, 2018, the Report and

Recommendations were returned unopened to the Court with the following notation on the

envelopes: “RTS. Temp. Release.” Upon inquiry, the Court was informed that Plaintiff had

been transferred to Torrance State Hospital and was unable to file timely objections. On

November 8, 2018, the Court sua sponte filed an Order granting Plaintiff an extension until

December 10, 2018, to file written objections to the Report and Recommendations.

       On December 4, 2018, the Court was informed that Plaintiff remained in custody at

Torrance State Hospital. The cases were then statistically closed until such time as Plaintiff

notified the Court of his return to Allegheny County Jail. On January 3, 2019, Plaintiff notified

the Court that he had been returned to Allegheny County Jail. The cases were reopened and

Plaintiff was granted an extension until January 24, 2019, to file his written objections. Presently

before the Court are Plaintiff’s objections to the Report and Recommendations which were filed

on February 5, 2019.1

       The objections before the Court do not address the recommendation of the Magistrate

Judge. Rather, the objections, in toto, state only the following:

       How can you abuse your authority and refuse to give me a cellie and say well he’s
       black and young and out him. That’s discrimination against the law my right
       being violated discrimination.


       After a review of the pleadings and documents in these cases, together with the Report

and Recommendations, and objections thereto, the Court finds that the Magistrate Judge made a

sound recommendation. As the United States Court of Appeals for the Third Circuit has


1
        The objections are not dated, but the envelope has a handwritten note of “1-15-19” on it.
The Court will give Plaintiff the benefit of the prison mail box rule and deem the objections
timely filed. Additionally, the Court notes that the objections are not signed.
                                                 2
instructed, a plaintiff must allege facts showing that he was in imminent danger at the time the

complaint was filed. Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir.), cert. denied, 533 U.S.

953 (2001). Allegations of discrimination because one has been denied a “cellie” do not rise to

the level of imminent danger. The following Order is entered:

       The Motions for Leave to Proceed in forma pauperis are DENIED, and these actions are

dismissed without prejudice to Plaintiff’s right to reopen the cases by paying in each case the full

statutory and administrative filing fees, totaling $400.00. The Report and Recommendations of

the Magistrate Judge, dated October 22, 2018, hereby are ADOPTED as the Opinion of the

District Court.

       IT IS SO ORDERED this 8th day of February, 2019.



                                                      /s Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      United States District Judge


cc:    NATHAN R. HOYE
       167618
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100




                                                 3
